FILED
                                                                                                        17-0316
                                                                                                        4/24/2017 10:47:55 AM
                                                                                                        tex-16615450
                                                                                                        SUPREME COURT OF TEXAS


                                                                                            Jj&I) ���
                                                                                                        BLAKE A. HAWTHORNE, CLERK



                                                                 CAUSE NO: 14CP0057        -�

                                                                                            \�i,� ___ �� _
                                                                                                ,..,
         In the Interest of                                               §             In the 3Ci���     c.iar-'
                                                                                                , .,.�.�
                                                                                                     �-
                                                                                                     +.
         D                 W                                              §             Judicial Distitct Court of

         A Child/Children                                                 §             Galveston County Texas



                                               ORDER APPOINTING AD LITEM ATTORNEY

                    It has been brought to the Court's attention that there is need to appoint an
         Ad Litem Attorney for S                                     W
                    The Court appoints JULIA HATCHER, as attorney of record for S
         W                to represent him in connection with the expedited appeal requested by
         him.
                    Signed on:                          � �)eit       ":)0 1 6V G



                                                     ......
                                                                                    .
                                                              ANNE B. DARRING
                                                              Presiding Judge




Ji
-:-:-,




ti

          14-CP-0057
          DCDRAAAL
          Order Appointing Attorney Ad Litem



          Il I 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 111
          1151663
 

                                                                                                                                                                        
                                                             
                                                            JOHN D. KINARD 
                                                            District Clerk 
                                                            Galveston County, Texas 
                                                             
                                                            CERTIFIED COPY 
                                                             
                                                     
 
 
          I, John D. Kinard, District Clerk of Galveston County, Texas                                                                                                      
          certify that this is a true and correct copy of the original record                                                                                               
          filed and or recorded in my office, electronically or hard copy,                                                                                                  
          as it appear on this date.                                                                                                                                        
          Witness my official hand and seal of office on this the 5th day of January, 2016                                                                                  
                                                                                                                                                                            
          Case Number  14‐CP‐0057 ‐  306th District Court                                                                                                                   
          Case Style:  In Re: D         W    , a Child                                                                                                                      
          Document contains  1 page(s)                                                                                                                                      
          Document Title: Order Appointing Ad Litem Attorney                                                                                                                
                                                                                  




          John D. Kinard, District Clerk                                                                         
          GALVESTON COUNTY, TEXAS 
           
           
           Prepared By  Joe Taylor, Deputy Clerk                                                                                                                    
 

 




In accordance with Texas Government Code 406.013, electronically transmitted authenticated documents are valid. If 
there is a question regarding the validity of this document and or seal, please email dcweb@co.galveston.tx.us